UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7748



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY MORRELL WILLIS, a/k/a Pee Wee,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-99-158, CA-01-437-BO)


Submitted:   February 27, 2002            Decided:   March 12, 2002


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy Morrell Willis, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy M. Willis seeks to appeal the district court’s order

dismissing his motion to vacate sentence, 28 U.S.C.A. § 2255 (West

Supp. 2001).   Each of Willis’s four claims is based on the Supreme

Court’s decision in Apprendi v. New Jersey, 530 U.S. 466 (2000).

We have held that “Apprendi does not apply retroactively to cases

on collateral review.” United States v. Sanders, 247 F.3d 139, 146

(4th Cir.), cert. denied,       U.S.   , 70 U.S.L.W. 3339 (U.S. Nov.

13, 2001) (No. 01-6715).    Willis’s § 2255 motion to vacate is just

such a collateral attack; therefore, the district court correctly

dismissed the claims.

     We deny Willis’s motion for transcript at government expense

as he has not established that his appeal is not frivolous but pre-

sents a substantial question.    We deny his motion for certificate

of appealability and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2